Citation Nr: 0717484	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-13 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1951 to May 1953.  He died in May 2003.  The 
appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied service connection for 
the veteran's cause of death.  The Louisville RO has original 
jurisdiction over the appellant's claim. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The appellant seeks entitlement to VA benefits based on the 
veteran's death, which she contends was related to his 
military service.  Specifically, she contends that the 
veteran's service-connected ulcer disease contributed to his 
death.  The Board observes that service connection was 
granted for subtotal gastric resection and vagotomy due to 
duodenal ulcer disease, effective from May 20, 1959.  
A 40 percent disability rating was assigned therefor at the 
time of he veteran's death.   

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development. 

The veteran died in May 2003 at the age of 72.  A Certificate 
of Death was issued in June 2003 which listed the veteran's 
immediate cause of death as metastatic lung cancer.  No 
underlying or contributory conditions were noted. 

However, after the RO's January 2004 denial of service 
connection the appellant submitted a photocopy of an amended 
Certificate of Death which lists "peptic ulcer disease" as 
contributing to the veteran's death.  This amended 
certificate was issued in July 2006, over three years after 
the veteran's death, and is signed by J.B.H., M.D., the same 
physician who signed the initial June 2003 Certificate of 
Death.  

The evidence of record does not contain any information that 
would explain why Dr. J.B.H. felt the Certificate of Death 
needed to be changed.  Indeed, in an April 2004 letter, Dr. 
J.B.H. stated that the veteran "was under my care for 
advanced, metastatic nonsmall cell lung cancer from February 
2002 until the time of his death in May 2003."  Dr. J.B.H. 
also stated that: "Throughout his treatment, he required 
aggressive care for his known peptic ulcer disease.  The 
peptic ulcer disease was aggravated by the administration of 
chemotherapy and the use of medication for chemotherapy."  
In essence, the only specific medical opinion from Dr. J.B.H. 
demonstrates that the veteran's lung cancer (or more 
specifically treatment therefor) impacted the peptic ulcer 
disease, not vice versa.  Dr. J.B.H did not indicate that the 
peptic ulcer contributed to the veteran's death.  

In short, the amended Certificate of Death, which is the only 
medical evidence of record which suggests that the veteran's 
service-connected peptic ulcer disease played a role in his 
death, provides no reasoning therefor.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  Indeed, as explained 
above the amended Certificate of Death appears to be at odds 
not only with the original Certificate of Death but also with 
Dr. J.B.H.'s stated opinion.

For these reasons, the Board believes that a further opinion 
should be solicited from Dr. J.B.H. as to why the Certificate 
of Death was amended three years after the veteran's death. 

In addition, the Board believes that all of the records 
pertaining to the veteran's terminal hospitalization should 
be obtained, as such records may document any effect that the 
veteran's service-connected peptic ulcer may have had in 
contributing to the veteran's death.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the appellant 
and obtain her consent to obtain any 
medical records relating to the 
veteran's medical care from December 
2002 to the time of his death, to 
include the veteran's terminal 
hospitalization records. Any such 
records so obtained should be 
associated with the VA claims folder.

2.  VBA should contact the physician 
who completed the Certificate of Death 
and the amended Certificate of Death 
and request an explanation as to why 
the certificate of death was amended 
three years after the veteran's death 
to include reference to peptic ulcer 
disease.  Any response should be 
associated with the claims folder.  

3.  After taking any further action it 
deems necessary,  depending on the 
evidence then of record, VBA should 
then readjudicate the appellant's claim 
of entitlement to a service connection 
for the veteran's cause of death.  If 
the benefit sought on appeal remains 
denied, VBA should provide the 
appellant and her representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



